     Case 2:20-cv-00436-SMJ   ECF No. 4      filed 12/02/20   PageID.67 Page 1 of 12




 1      Jacob E. Brooks
        1116 W Riverside Ave, Suite 100
 2      Spokane WA 99201
        509-456-3123
 3

 4                             THE HONORABLE SALVADOR MENDOZA, JR

 5
                        UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
                                 AT SPOKANE
 7
           WILLIAM J. WRIGHT, DOC#                     NO. 2:20-cv-00436-SMJ
 8         807340 a single person,
                                                       ANSWER AND JURY
 9                                                     DEMAND
                                Plaintiff,
10
                                v.
11         AIRWAY HEIGHTS
           CORRECTIONS CENTER MSU,
12         WASHINGTON STATE
           DEPARTMENT OF
13         CORRECTIONS, DON
           MCINTYRE, health services
           manager 2, SUPERINTENDENT
14         JAMES R. KEY,
15
                                Defendants.
16

17                                   I.   JURISDICTION
18            1.1 Admitted.
19            1.2 Admitted.
20

21

22


          ANSWER AND JURY                              1            ATTORNEY GENERAL OF WASHINGTON
                                                                                 Torts Division
          DEMAND                                                         1116 West Riverside, Suite 100
                                                                           Spokane, WA 99201-1106
                                                                                (509) 456-3123
     Case 2:20-cv-00436-SMJ     ECF No. 4     filed 12/02/20   PageID.68 Page 2 of 12




 1            1.3 Admitted in part, denied in part. Airway Heights Corrections Center is

 2               a corrections center operated by the Washington State Department of

 3               Corrections.

 4            1.4 Admitted.

 5            1.5 Admitted.

 6            1.6 Admitted.

 7            1.7 Denied.

 8            1.8 This allegation calls for a conclusion of law and, therefore, no answer is

 9               required. To the extent an answer is deemed required, Defendant denies

10               the same.

11                                          II.   FACTS

12            2.1 Admitted.

13            2.2 Admitted in part, denied in part. On August 1, 2018, Plaintiff submitted

14               a health services kite requesting surgery for his left foot. Any allegation

15               not specifically admitted is denied.

16            2.3 Denied.

17            2.4 Denied. On August 1, 2018, Plaintiff submitted a health services kite

18               requesting surgery for his left foot.

19            2.5 Denied. On August 2, 2018, medical staff responded “Watch callout for

20               appt.”

21            2.6 Denied.

22            2.7 Denied.


          ANSWER AND JURY                                2           ATTORNEY GENERAL OF WASHINGTON
                                                                                  Torts Division
          DEMAND                                                          1116 West Riverside, Suite 100
                                                                            Spokane, WA 99201-1106
                                                                                 (509) 456-3123
     Case 2:20-cv-00436-SMJ   ECF No. 4    filed 12/02/20   PageID.69 Page 3 of 12




 1            2.8 Denied.

 2            2.9 Denied.

 3            2.10 Denied.

 4            2.11 Denied.

 5            2.12 Denied. The health services kite, dated September 2, 2018 and

 6               received by the Heath Services Unit on September 3, 2018, speaks for

 7               itself.

 8            2.13 Admitted in part, denied in part. The Care Review Committee

 9               determined that a referral for “podiatry for evaluation and treatment as

10               indicated” was “not medically necessary at this time. The Plaintiff was

11               provided with stiff sole rockerbottom shoes to alleviate pain. Any

12               allegation not specifically admitted is denied.

13            2.14 Denied.

14            2.15 Denied.

15            2.16 Admitted in part, denied in part. Dr. Babol reviewed the Plaintiff’s

16               medical records and authored a letter outlining her consultation letter on

17               December 17, 2019. Any allegation not specifically admitted is denied.

18            2.17 Denied. Dr. Babol’s letter speaks for itself.

19            2.18 Denied. Dr. Babol’s letter speaks for itself.

20            2.19 Denied. Dr. Babol’s letter speaks for itself.

21            2.20 Denied. Dr. Babol’s letter speaks for itself.

22            2.21 Denied.


          ANSWER AND JURY                            3             ATTORNEY GENERAL OF WASHINGTON
                                                                                Torts Division
          DEMAND                                                        1116 West Riverside, Suite 100
                                                                          Spokane, WA 99201-1106
                                                                               (509) 456-3123
     Case 2:20-cv-00436-SMJ    ECF No. 4   filed 12/02/20   PageID.70 Page 4 of 12




 1            2.22 Denied.

 2            2.23 Denied.

 3            2.24 Denied.

 4            2.25 Denied.

 5            2.26 Denied.

 6            2.27 Denied.

 7            2.28 Denied.

 8            2.29 Denied.

 9                            III.   FIRST CAUSE OF ACTION
10            3.1 Defendants re-allege and incorporate the responses to the allegations
11               above.
12            3.19 The allegation calls for a conclusion of law and therefore no answer
13               is required. To the extent any response is deemed necessary, the
14               Defendant denies the allegation.
15            3.20 The allegation calls for a conclusion of law and therefore no answer
16               is required. To the extent any response is deemed necessary, the
17               Defendant denies the allegation.
18            3.21 The allegation calls for a conclusion of law and therefore no answer
19               is required. To the extent any response is deemed necessary, the
20               Defendant denies the allegation.
21

22


          ANSWER AND JURY                            4            ATTORNEY GENERAL OF WASHINGTON
                                                                               Torts Division
          DEMAND                                                       1116 West Riverside, Suite 100
                                                                         Spokane, WA 99201-1106
                                                                              (509) 456-3123
     Case 2:20-cv-00436-SMJ   ECF No. 4   filed 12/02/20   PageID.71 Page 5 of 12




 1            3.22 The allegation calls for a conclusion of law and therefore no answer

 2               is required. To the extent any response is deemed necessary, the

 3               Defendant denies the allegation.

 4            3.23 The allegation calls for a conclusion of law and therefore no answer

 5               is required. To the extent any response is deemed necessary, the

 6               Defendant denies the allegation.

 7            3.24 The allegation calls for a conclusion of law and therefore no answer

 8               is required. To the extent any response is deemed necessary, the

 9               Defendant denies the allegation.

10            3.25 The allegation calls for a conclusion of law and therefore no answer

11               is required. To the extent any response is deemed necessary, the

12               Defendant denies the allegation.

13                         IV.   SECOND CAUSE OF ACTION

14            4.1 Defendants re-allege and incorporate the responses to the allegations

15               above.

16            4.19 The allegation calls for a conclusion of law and therefore no answer

17               is required. To the extent any response is deemed necessary, the

18               Defendant denies the allegation.

19            4.20 The allegation calls for a conclusion of law and therefore no answer

20               is required. To the extent any response is deemed necessary, the

21               Defendant denies the allegation.

22


          ANSWER AND JURY                           5            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
          DEMAND                                                      1116 West Riverside, Suite 100
                                                                        Spokane, WA 99201-1106
                                                                             (509) 456-3123
     Case 2:20-cv-00436-SMJ   ECF No. 4   filed 12/02/20   PageID.72 Page 6 of 12




 1            4.21 The allegation calls for a conclusion of law and therefore no answer

 2               is required. To the extent any response is deemed necessary, the

 3               Defendant denies the allegation.

 4            4.22 The allegation calls for a conclusion of law and therefore no answer

 5               is required. To the extent any response is deemed necessary, the

 6               Defendant denies the allegation.

 7            4.23 The allegation calls for a conclusion of law and therefore no answer

 8               is required. To the extent any response is deemed necessary, the

 9               Defendant denies the allegation.

10            4.24 The allegation calls for a conclusion of law and therefore no answer

11               is required. To the extent any response is deemed necessary, the

12               Defendant denies the allegation.

13            4.25 The allegation calls for a conclusion of law and therefore no answer

14               is required. To the extent any response is deemed necessary, the

15               Defendant denies the allegation.

16            4.26 The allegation calls for a conclusion of law and therefore no answer

17               is required. To the extent any response is deemed necessary, the

18               Defendant denies the allegation.

19            4.27 The allegation calls for a conclusion of law and therefore no answer

20               is required. To the extent any response is deemed necessary, the

21               Defendant denies the allegation.

22


          ANSWER AND JURY                           6            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
          DEMAND                                                      1116 West Riverside, Suite 100
                                                                        Spokane, WA 99201-1106
                                                                             (509) 456-3123
     Case 2:20-cv-00436-SMJ    ECF No. 4   filed 12/02/20   PageID.73 Page 7 of 12




 1            4.28 The allegation calls for a conclusion of law and therefore no answer

 2               is required. To the extent any response is deemed necessary, the

 3               Defendant denies the allegation.

 4            4.29 The allegation calls for a conclusion of law and therefore no answer

 5               is required. To the extent any response is deemed necessary, the

 6               Defendant denies the allegation.

 7                            V.   THIRD CAUSE OF ACTION

 8            5.1 Defendants re-allege and incorporate the responses to the allegations

 9               above.

10            5.19 The allegation calls for a conclusion of law and therefore no answer

11               is required. To the extent any response is deemed necessary, the

12               Defendant denies the allegation.

13            5.20 The allegation calls for a conclusion of law and therefore no answer

14               is required. To the extent any response is deemed necessary, the

15               Defendant denies the allegation.

16            5.21 The allegation calls for a conclusion of law and therefore no answer

17               is required. To the extent any response is deemed necessary, the

18               Defendant denies the allegation.

19            5.22 The allegation calls for a conclusion of law and therefore no answer

20               is required. To the extent any response is deemed necessary, the

21               Defendant denies the allegation.

22


          ANSWER AND JURY                            7            ATTORNEY GENERAL OF WASHINGTON
                                                                               Torts Division
          DEMAND                                                       1116 West Riverside, Suite 100
                                                                         Spokane, WA 99201-1106
                                                                              (509) 456-3123
     Case 2:20-cv-00436-SMJ   ECF No. 4   filed 12/02/20   PageID.74 Page 8 of 12




 1            5.23 The allegation calls for a conclusion of law and therefore no answer

 2               is required. To the extent any response is deemed necessary, the

 3               Defendant denies the allegation.

 4            5.24 The allegation calls for a conclusion of law and therefore no answer

 5               is required. To the extent any response is deemed necessary, the

 6               Defendant denies the allegation.

 7            5.25 The allegation calls for a conclusion of law and therefore no answer

 8               is required. To the extent any response is deemed necessary, the

 9               Defendant denies the allegation.

10            5.26 The allegation calls for a conclusion of law and therefore no answer

11               is required. To the extent any response is deemed necessary, the

12               Defendant denies the allegation.

13            5.27 The allegation calls for a conclusion of law and therefore no answer

14               is required. To the extent any response is deemed necessary, the

15               Defendant denies the allegation.

16                         VI.   FOURTH CAUSE OF ACTION

17            6.1 Defendants re-allege and incorporate the responses to the allegations

18               above.

19            6.19 The allegation calls for a conclusion of law and therefore no answer

20               is required. To the extent any response is deemed necessary, the

21               Defendant denies the allegation.

22


          ANSWER AND JURY                           8            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
          DEMAND                                                      1116 West Riverside, Suite 100
                                                                        Spokane, WA 99201-1106
                                                                             (509) 456-3123
     Case 2:20-cv-00436-SMJ     ECF No. 4    filed 12/02/20   PageID.75 Page 9 of 12




 1            6.20 The allegation calls for a conclusion of law and therefore no answer

 2                is required. To the extent any response is deemed necessary, the

 3                Defendant denies the allegation.

 4            6.21 The allegation calls for a conclusion of law and therefore no answer

 5                is required. To the extent any response is deemed necessary, the

 6                Defendant denies the allegation.

 7            6.22 The allegation calls for a conclusion of law and therefore no answer

 8                is required. To the extent any response is deemed necessary, the

 9                Defendant denies the allegation.

10            6.23 The allegation calls for a conclusion of law and therefore no answer

11                is required. To the extent any response is deemed necessary, the

12                Defendant denies the allegation.

13            6.24 The allegation calls for a conclusion of law and therefore no answer

14                is required. To the extent any response is deemed necessary, the

15                Defendant denies the allegation.

16                               VII. PRAYER FOR RELIEF

17            The allegation is a prayer for relief and therefore no answer is required. To

18      the extent any response is deemed necessary, the Defendant denies that the

19      Plaintiff is entitled to any relief whatsoever.

20                            VIII. AFFIRMATIVE DEFENSES

21            By Way of FURTHER ANSWER and AFFIRMATIVE DEFENSE,

22      Defendant alleges:


          ANSWER AND JURY                                 9         ATTORNEY GENERAL OF WASHINGTON
                                                                                 Torts Division
          DEMAND                                                         1116 West Riverside, Suite 100
                                                                           Spokane, WA 99201-1106
                                                                                (509) 456-3123
     Case 2:20-cv-00436-SMJ     ECF No. 4   filed 12/02/20   PageID.76 Page 10 of 12




 1             1.     JURISDICTION - that the Court lacks jurisdiction over the subject
 2      matter of this action and/or over the state agency sued.
 3             2.     PLRA/EXHAUSTION OF ADMINISTRATIVE REMEDIES - that
 4      Plaintiff failed to exhaust administrative remedies and that this action is barred by
 5      the Prison Litigation Reform Act; therefore the action will not lie.
 6             3.     COMPARATIVE FAULT - that the injuries and damages, if any,
 7      claimed by the Plaintiff were proximately caused or contributed to by the fault of
 8      Plaintiff as defined by RCW 4.22.015.
 9             4.     DISCRETIONARY IMMUNITY - that all or some of the actions of
10      the Defendant, State of Washington, herein alleged as negligence, manifest a
11      reasonable exercise of judgment and discretion by authorized public officials made
12      in the exercise of governmental authority entrusted to them by law and are neither
13      tortious nor actionable.
14             5.     STATUTE OF LIMITATIONS – that the Plaintiff’s claims are barred
15      by the statute of limitations.
16             6.     FAILURE TO STATE A CLAIM - that the Plaintiff failed to state a
17      claim upon which relief may be granted.
18             7.     QUALIFIED IMMUNITY/GOOD FAITH - that the Defendant at all
19      times acted in good faith in the performance of its duties and is therefore immune
20      from suit for the matters charged in Plaintiff’s complaint.
21             8.     SETOFF - that the Defendant is entitled to an offset from any awards
22      to Plaintiff herein and/or recovery of back monies paid to Plaintiff.


          ANSWER AND JURY                             10              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Torts Division
          DEMAND                                                           1116 West Riverside, Suite 100
                                                                             Spokane, WA 99201-1106
                                                                                  (509) 456-3123
     Case 2:20-cv-00436-SMJ    ECF No. 4    filed 12/02/20   PageID.77 Page 11 of 12




 1             9.     FAILURE TO MITIGATE DAMAGES – that the Plaintiff has failed
 2      to reasonably mitigate any damages that he has incurred.
 3                                   IX.   JURY DEMAND
 4             In the event this case proceeds to trial, defendant demands that this case be
 5      tried to a jury.
 6             DATED this 2nd day of December, 2020.

 7                                            ROBERT W. FERGUSON
                                              Attorney General
 8

 9                                              s/Jacob E. Brooks
                                              JACOB E. BROOKS, WSBA No. 48720
10                                            Assistant Attorney General
                                              1116 W. Riverside, Suite 100
11                                            Spokane, WA 99201-1106
                                              509-456-3123
12                                            Jake.Brooks@atg.wa.gov
13

14

15

16

17

18

19

20

21

22


          ANSWER AND JURY                             11           ATTORNEY GENERAL OF WASHINGTON
                                                                                Torts Division
          DEMAND                                                        1116 West Riverside, Suite 100
                                                                          Spokane, WA 99201-1106
                                                                               (509) 456-3123
     Case 2:20-cv-00436-SMJ     ECF No. 4    filed 12/02/20   PageID.78 Page 12 of 12




 1                               CERTIFICATE OF SERVICE
 2            I hereby certify that I caused to be electronically filed the foregoing
 3      document with the Clerk of the Court using the CM/ECF system which will send
 4      notification of such filing to the following:
 5                   Douglas D. Phelps
                     Phelps and Associates, P.S.
 6                   2903 N. Stout Road
                     Spokane, WA 99206
 7
              I declare under penalty of perjury under the laws of the United States of
 8
        America that the foregoing is true and correct.
 9
              DATED this 2nd day of December, 2020, at Spokane, Washington.
10
                                               ROBERT W. FERGUSON
11                                             Attorney General
12
                                                 s/Jacob E. Brooks
13                                             JACOB E. BROOKS, WSBA No. 48720
                                               Assistant Attorney General
14                                             1116 W. Riverside, Suite 100
                                               Spokane, WA 99201-1106
15                                             509-456-3123
                                               Jake.Brooks@atg.wa.gov
16

17

18

19

20

21

22


          ANSWER AND JURY                               6           ATTORNEY GENERAL OF WASHINGTON
                                                                                 Torts Division
          DEMAND                                                         1116 West Riverside, Suite 100
                                                                           Spokane, WA 99201-1106
                                                                                (509) 456-3123
